Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 remain for examination, wherein claim 1 is an independent claim. There is no amendment since last office action dated 08/30/2020.

Information Disclosure Statement
IDS filed on 6/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Klueh et al (US-PG-pub 2006/0060270 A1, thereafter PG’270).
The US’141 in view of PG’270 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 06/01/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/487,203.  
Claims 1-4 of the copending application No. 16/487,203 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 06/01/2020.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.


Claims 1-8 of copending application No. 16/477,393 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 06/01/2020.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2).  
Claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2)is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 06/01/2020.

Response to Arguments
Applicant’s arguments to the rejection to Claims 1-4 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:

2, Kimura et al (US’141) and Klueh et al (PG’270) have different application field. Klueh et al (PG’270) is completely salient about any high strength stainless steel seamless pipe for oil country tubular good with a yield strength of 655 MPa or more. There is no any reason or rationale for modifying Kimura et al (US’141) in the manner suggested.
3, Co is a very important element and the Applicant has provided examples without Co to show the inferior YS stability (#Z, #Ae, and #AF in tables 1-3 of the instant specification and refer to the argument filed on 4/14/2021). 
In response:
Regarding the argument 1, Firstly, as pointed out in the rejection of the instant claims in the previous office action dated 06/01/2020, Kimura et al (US’141) teaches a stainless steel pipe for crude oil line application with all of the essential composition ranges and calculated values from claimed equations (1)-(2) of the alloy #2B in table 3 of US’141 are within the composition ranges of the instant claims; Secondly, Klueh et al (PG’270) teaches a steel alloy used as structural material (Plate, pipes, tubes, ect.) and the broadly disclose 0-15wt% Cr overlap the claimed Cr range in the instant invention. The invention of Klueh et al (PG’270) ought to be taken as a whole, and should not in 
Regarding the argument 2, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kimura et al (US’141) in view of Klueh et al (PG’270) is applied to the instant claims 1-4. The reason and motivation for the combination can refer to the response above and the rejection for the instant claims in the previous office action dated 06/01/2020. 
Regarding the argument 3, it is noted that the argued properties: such as inferior YS stability related to the Co amount is not included in the instant claims. The Co is not included in the equations (1)-(2) of the instant claim 1. The Applicant has not provided persuasive data (comparing steel properties with Co and without Co) to show the criticality of the claimed Co range in term of the improving the argued properties. It is further noted that #Z and # AF have Cr ranges out of the claimed Cr range, which are not persuasive examples for the criticality of Co range to the argued properties. One data point (#AE in tables of the instant specification) is not sufficient to show the criticality of the claimed Co range (0.01-0.92 wt%).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/
Primary Examiner, Art Unit 1734